Citation Nr: 0000926	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-30 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating for a low back 
condition, currently rated as 20 percent disabling.

2.  Entitlement to a compensable rating for left knee 
chondromalacia.

3.  Entitlement to a compensable rating for right knee 
chondromalacia.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to April 
1992.  He also had over 9 months of prior active service of 
unverified dates.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied claims for an 
increased rating for a back condition and for a bilateral 
knee condition.  The decision also denied an increased rating 
for headaches; however, the veteran has not appealed that 
issue.  

The veteran withdrew his request for a hearing.  


FINDINGS OF FACT

1.  The service-connected low back disability has been 
manifested throughout the appeal period by painful motion, 
sciatica, and muscle spasms that approximate moderate, 
recurring attacks of intervertebral disc syndrome.  Neither 
severe limitation of motion of the lumbar spine, severe 
intervertebral disc syndrome nor severe lumbosacral strain is 
shown.

2.  The service-connected chondromalacia of the knees has 
been manifested throughout the appeal period by complaints of 
pain only; recurrent subluxation, lateral instability, or 
limitation of motion is not shown.



CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 20 
percent for a back condition have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 
4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).

2.  The criteria for a compensable rating for chondromalacia 
of the left knee have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Code 5257 (1999).

3.  The criteria for a compensable rating for chondromalacia 
of the right knee have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 
4.41, 4.45, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Where a claimant asserts 
that a higher rating is justified due to an increase in 
severity of a service-connected disability, that claim is 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.  The veteran has not advised VA of the existence 
of additional evidence that may be obtained. 

I.  Factual Background

The veteran's service medical records (SMRs) indicate that he 
was treated for low back pain and knee pain at various times.  
Although "osteoarthritis" of the right knee was noted in 
November 1978 and a history of arthritis and/or degenerative 
joint disease of the knees was noted in the early 1980s, no 
in-service X-rays showed arthritis of either knee and no 
diagnosis of arthritis was ever made during active service.  
January 1990 X-rays did, however, show minimal degenerative 
changes of the lumbar spine in the form of slight anterior 
spurring of the superior endplates of L4-5 with slight 
rightward convexity.

On VA examination in June 1992, the veteran reported 
continuous back pain made worse by standing, bending, or 
lifting.  The examiner reported that straight leg raising was 
limited to 50 degrees with tenderness in the right L5 
paravertebral muscle area, along the sciatic nerve, and in 
the right hip extending to the popliteal area.  There was 
minor tenderness in the left hip area.  Flexion of the lumbar 
spine was limited to approximately 40 degrees but movement in 
other planes was normal.   X-rays showed slight narrowing at 
the L5-S1 intervertebral disc space.  There was popping of 
both knees on movement with slight tenderness in the patella 
on motion.  There was no knee instability.  X-rays of the 
knees were within normal limits.  The diagnoses included 
bilateral chondromalacia patella, residuals of back injury 
with marked limitation of motion, moderately severe right 
sciatic neuropathy, mild left sciatic neuropathy, and 
degenerative disc disease at L5-S1.  A neurologist offered an 
additional diagnosis of lumbar strain.  

In an August 1992 rating decision, the RO established service 
connection for residuals of a back injury with sciatica and 
right hip pain.  A 20 percent rating was assigned under 
Diagnostic Code 5293.  Service connection was established and 
noncompensable ratings were assigned for left and right knee 
chondromalacia, respectively, under Diagnostic Code 5299-
5257.

A June 1993 VA treatment report indicates complaint of 
increased back pain.  Indocin was prescribed.  X-rays taken 
in August 1993 showed L5-S1 disc space narrowing with some 
spurring at that location compatible with disc pathology.  
The X-rays also showed minimal spurring at L3.  X-rays of the 
knees were normal.

On August 1993 VA orthopedic examination, the veteran 
complained of low back pain and bilateral knee pain.  He 
stated that sometimes when his back pain flared up 
significantly, he would have right hip pain which radiated.  
The examiner reported that the lumbar spine flexed to 70 
degrees and extended to 15 degrees.  Lateral bending was to 
30 degrees each way.  Straight leg raising produced pain in 
the right hip.  The right hip had full range of motion and 
full strength.  The knees had full range of motion.  There 
was no ligamentous instability, no evidence of patellar mal-
tracking, and no effusion.  The impressions were degenerative 
disc disease of the lumbosacral spine, confirmed by X-rays, 
productive of radicular symptoms into the right hip; right 
hip pain attributed to sciatic symptoms; and, bilateral 
chondromalacia patella with pain.

In an October 1993 RO rating decision, previously assigned 
ratings for the back and knees were continued.  

VA outpatient treatment reports from 1995 show the veteran 
complained of knee pain on a few occasions.  Physical 
examination, in June 1995, showed the right knee had a full 
range of motion,  Tendon examination was normal.  He had 
slight tenderness laterally.  The assessment was bursitis of 
the right knee.  When treated in August 1995, physical 
examination was essentially negative.  The diagnosis was 
bilateral knee osteoarthritis.

In March 1996, the veteran reported worsening back and knee 
symptoms. 

On April 1996 VA examination, the veteran complained of 
bilateral knee pain, right greater than the left.  He denied 
any specific treatment and stated he was not on any 
medication for pain.  Physical examination of the knees 
revealed no specific swelling, tenderness, deformity, 
limitation of motion or apparent dysfunction.  The diagnosis 
was chondromalacia bilateral knees without X-ray evidence of 
disease.

On April 1996 VA spine examination, the veteran complained of 
continuous low back pain which radiated to the right hip and 
leg.  He stated he had no specific treatment and did not take 
medication for back problems.  He stated he did exercises.  
Physical examination revealed exaggeration of the lumbar 
curve but no point tenderness was observed.  He had mild 
paraspinal muscle spasm with straight leg raising bilaterally 
at 60 degrees.  The veteran claimed increased pinprick 
sensation on the right thigh area.  The lumbar spine forward 
flexed to 45 degrees, extended to 25 degrees, laterally 
flexed 30 degrees in each direction and rotated 25 degrees in 
each direction.  There was objective evidence of pain on 
motion in rising from the sitting position.  Neurological 
involvement was also positively identified by subjective 
hypersensitivity to pinprick on the anterior aspect of the 
right thigh.  The diagnoses were residuals of back injury 
with right sciatica with X-ray evidence of disease.  

April 1996 X-ray studies of the lumbar spine revealed disc 
space narrowing at L5-S1 with moderate anterior osteophyte 
formation consistent with degenerative disc disease.  Milder 
degenerative disc disease at L2-3, L3-4, and at L4-5 was 
noted.  Vertebral body height and alignment were normal with 
no fracture or subluxation.  The impression was moderate 
lumbar spondylosis, especially L5-S1.

In a July 1996 rating decision, the RO continued a 20 percent 
rating for the back and continued the noncompensable ratings 
assigned for each knee.  The veteran appealed. 

In January 1997, the veteran argued that his service-
connected disabilities rendered him unemployable.  In support 
of that contention, he submitted a termination letter dated 
in January 1996 from his former employer.  According to the 
letter, the veteran was terminated from employment as a 
warehouse laborer because his VA medical records showed 
chronic back pain with spine, hip and knee problems.  In the 
letter, the veteran's employer expressed concern that duties 
as a warehouse person would aggravate the veteran's 
condition.

In a September 1997 rating decision, the RO denied 
entitlement to a total disability rating for compensation 
based on unemployability of the individual (TDIU).  
Previously assigned ratings for the back and knee conditions 
were continued.

In September 1997, the RO received outpatient treatment 
reports from an Air Force Base Hospital.  These reports note 
complaint of knee pain in 1995.  An August 1995 report notes 
that an assessment of bilateral knee osteoarthritis was made.  

A March 1998 VA joints examination report indicates that the 
veteran reported painful knees.  The report indicates that he 
did not report any dislocation.  The examiner noted that 
there was no inflammatory arthritis.  The examiner noted that 
the veteran was not working and that the condition did 
somewhat affect his daily activity.  Each knee displayed full 
range of motion with no pain, fatigue, weakness or lack of 
endurance.  There was no objective evidence of edema, 
effusion, instability, weakness, tenderness, redness, or 
heat.  There was no problem with gait or weight bearing.  
There was no ankylosis or difference in leg length.  There 
was no arthritis.  The diagnosis was chondromalacia of the 
knees.  

Upon VA spine examination in March 1998, the veteran 
complained of low back pain.  He reported his back hurt all 
the time.  He denied having flare-ups.  He reported nobody 
would hire him because of his back and that his back problems 
affected activities of daily living.  The examiner noted that 
the veteran did not use any braces, crutches or cane.   The 
spine flexed forward to 85 degrees, extended backward to 20 
degrees, laterally flexed to 20 degrees, and rotated 25 
degrees to the left and 30 degrees to the right.  There was 
pain at extremes of motion.  The examiner reported that there 
was no additional impairment due to pain, fatigue, weakness, 
or lack of endurance.  There was no postural abnormality or 
muscle spasm.  The diagnosis was low back pain with loss of 
motion. 

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999).  Any reasonable doubt that arises 
in considering the evidence must be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
that becomes painful on use must be regarded as seriously 
disabled.  It is the intent of the rating schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  See 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the U.S. Court of Appeals for Veterans Claims (then 
called the U.S. Court of Veterans Appeals) (hereinafter 
referred to as the Court) held that a disability may be 
evaluated apart from the rating schedule and granted an 
increased rating on the basis of impairment envisioned under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

With respect to the veteran's claim for an increased rating 
for a low back disorder, the Board notes the veteran is 
currently assigned a 20 percent rating under Diagnostic Code 
5293, intervertebral disc syndrome.  The Board must determine 
whether a rating greater than 20 percent can be assigned 
under any of the applicable codes. 

Code 5293 provides a 40 percent rating for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).  Code 5292, provides a 40 percent rating for 
severe limitation of motion of the lumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  Code 5295 
provides a 40 percent rating for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space.  A 40 percent evaluation is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.   See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

The low back disability has been manifested throughout the 
appeal period by pain limitation of motion, sciatica, and 
muscle spasms.

Comparing the veteran's lumbar spine symptoms to the 
provision of the rating schedule, the Board agrees with the 
RO that the veteran's symptoms do not warrant assignment of a 
rating higher than 20 percent for the low back condition.  In 
reaching its decision, the Board has considered the complete 
history of the disability in question as well as the current 
clinical manifestation and the effect the disability may have 
on the earning capacity of the veteran.  The Board has also 
considered the provisions of 38 C.F.R. § 4.7, which provide 
for assignment of the next higher evaluation where the 
disability picture more closely approximates the criteria for 
the next higher evaluations.  

The evidence does not reflect severe intervertebral disc 
syndrome which is required for the next higher rating of 40 
percent.  Although the record shows neurological impairment 
which consist of radicular symptoms to the right hip and 
subjective hypersensitivity to pinprick, there is no 
objective evidence of the veteran having severe recurring 
intervertebral disc syndrome attacks with intermittent 
relief, notwithstanding his complaints of constant back pain.

Likewise, the medical evidence does not reflect severe 
limitation of motion of the lumbar spine.  In April 1996, 
range of motion studies of the lumbar spine revealed forward 
flexion to 45 degrees, extension to 25 degrees, lateral 
flexion in each direction to 30 degrees and bilateral 
rotation to 25 degrees.  In March 1998, the spine exhibited 
85 degrees of forward flexion, 20 degrees of backward 
extension, 20 degrees of lateral bending in each direction 
and 25 to 30 degrees of rotation.   The evidence overall, 
including the most recent 1998 VA examination, shows no more 
than moderate limitation of motion.  Thus, a rating in excess 
of 20 percent under Diagnostic Code 5292, limitation of 
motion of the lumbar spine, is not warranted.  There is no 
objective evidence that pain on use of the joint results in 
limitation of motion to a degree which would support a higher 
rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this regard, although the veteran 
claims his back disorder affects his activities of daily 
living, in 1998 a VA examiner stated there was no additional 
impairment due to pain, fatigue, weakness or lack of 
endurance.

Moreover, an increased rating under Code 5295, lumbosacral 
strain, is likewise not warranted.  When examined in 1996, 
the veteran was found to have a mild muscle spasm.  However, 
a 1998 examination revealed the veteran had no postural 
abnormality, muscle spasm or marked limiting forward bending.  
Although the veteran has been noted at times to have muscle 
spasms of the lumbar area, the presence of muscle spasm is 
contemplated in a 20 percent rating currently assigned under 
Code 5295.  None of the medical reports show the veteran has 
listing of the whole spine to the opposite side, marked 
limitation of forward bending in the standing position, or 
loss of lateral spine motion.  Thus, the evidence supports no 
more than a 20 percent rating under Code 5295.  Signs of 
severe lumbosacral strain, as required for a higher rating, 
are not evident.

Furthermore, this case does not involve an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted. 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  There 
have been no recent hospitalizations for this condition, and 
there is no medical evidence of marked interference with 
employment in recent years due to a back disability beyond 
the industrial impairment acknowledged by the schedular 
rating.

In sum, the evidence of record depicts a low back disorder 
which is productive of no more than moderate intervertebral 
disc syndrome, moderate limitation of motion or moderate 
lumbosacral strain.  This supports no more than a 20 percent 
ratings under Codes 5292, 5293, or 5295.  The preponderance 
of the evidence is against the claim for an increase in the 
20 percent rating for the low back disorder.  Consequently, 
the benefit-of-the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Turning to the veteran's claim for increased ratings for 
bilateral knee disorder, the Board notes he is currently 
assigned noncompensable ratings for both right and left knee 
disorders by analogy under 38 C.F.R. § 4.71a, Code 5257.  
This code provides a 10 percent rating for slight recurrent 
subluxation or lateral instability of the knee.  The medical 
evidence shows that the veteran does not even have slight 
recurrent subluxation or lateral instability of either knee, 
which is required for a 10 percent under Code 5257.  VA 
examination in 1996 revealed no apparent dysfunction of the 
knees and on VA examination in 1998, he had no instability of 
either knee.  If this code is used for rating the right and 
left knee, a 0 percent rating is to be assigned.  38 C.F.R. 
§ 4.31 provides in every instance where the schedule does not 
provide a 0 percent evaluation for a diagnostic code, a 0 
percent evaluation shall be assigned when the requirement for 
a compensable evaluation are not met.  38 C.F.R. § 4.31. 

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees and a 10 percent rating is warranted 
when it is limited to 45 degrees.  38 C.F.R. § 4.71a, Code 
5260.  A 0 percent rating is warranted when leg extension is 
limited to 5 degrees and a 10 percent rating is warranted 
when it is limited to 10 degrees.  38 C.F.R. § 4.71a, Code 
5261.  VA examinations in 1996 and 1998 show that both knees 
displayed a full range of motion.  If the veteran's knee 
disorders were rated under either Code 5260 or Code 5261, he 
would be assigned noncompensable ratings for each knee.  
There is no objective evidence of additional limitation of 
motion of the knees due to pain on use, and certainly not 
additional limitation to the extent necessary for compensable 
ratings under the limitation of motion codes.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this regard, a VA examiner stated in 1998 that the veteran 
had a full range of motion with no pain, fatigue, weakness or 
lack of endurance.

Furthermore, this case does not involve an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  There 
have been no recent hospitalizations for this condition, and 
there is no medical evidence of marked interference with 
employment in recent years due to right and left knee 
disability beyond the industrial impairment acknowledged by 
the schedular rating.

The Board finds that the preponderance of the evidence is 
against the veteran's claims for higher ratings for right and 
left knee disorders.  Thus, the benefit-of-the-doubt rule is 
inapplicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for an increased rating for a low back condition is 
denied.

A compensable rating for left knee chondromalacia is denied.

A compensable rating for right knee chondromalacia is denied.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals




 

